Citation Nr: 9905976	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-08 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Validity of Dependency and Indemnity Compensation (DIC) 
overpayment created in the amount of $27,030.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in August 1998 the RO Committee on 
Waivers and Compromises (COWC) denied entitlement to waiver 
of overpayment in the amount of $27,030.  Subsequently, the 
appellant's service representative submitted correspondence 
which is construed to be a timely notice of disagreement as 
to this issue.  The record does not reflect that the RO has 
issued a statement of the case as to entitlement to waiver; 
therefore, the matter is addressed in a remand order at the 
end of this decision.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of validity of the DIC overpayment 
created has been obtained.  

2.  The appellant was notified by correspondence dated in 
August 1992 that a surviving spouse's entitlement to DIC 
generally ends with remarriage, and that she was responsible 
for reporting any change in her marital status.

3.  In an October 1995 telephone conversation, the appellant 
notified VA that she had remarried in May 1995.

4.  An overpayment of DIC benefits resulted when VA failed to 
act upon a proposal to stop benefit payments, but did not 
result solely because of VA administrative error.


CONCLUSION OF LAW

An overpayment of DIC benefits in the amount of $27,030 was 
not improperly created.  38 U.S.C.A. § 5112 (West 1991);  
38 C.F.R. § 3.500(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (1998); see also 
VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

The effective date of the discontinuance of DIC benefits as a 
result of remarriage is the last day of the month before the 
date of marriage.  38 C.F.R. § 3.500(n)(1) (1998).

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (1998).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.500(b)(1) (1998).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

Factual Background

The record reveals the appellant was notified by 
correspondence dated in August 1992 that a surviving spouse's 
entitlement to DIC generally ends with remarriage.  She was 
also notified that she was responsible for reporting any 
change in her marital status.  Subsequently, the appellant 
submitted a copy of the August 1992 correspondence reporting 
that she had not remarried since the veteran's death.

In an October 1995 telephone conversation, the appellant 
notified VA that she had remarried in May 1995.  

RO correspondence mailed to the appellant in October 1995 
proposed to stop benefit payments as a result of information 
indicating she had remarried.  It was noted that payments 
would continue for 60 days to allow time for evidence to be 
submitted to dispute the proposed action.  Subsequently, the 
correspondence was returned as undeliverable.

In March 1997 the Defense Finance and Accounting Service 
(DFAS) notified the RO that the appellant had remarried in 
May 1995, but that records showed VA had continued to pay DIC 
benefits.  It was noted that a DIC offset for the appellant's 
Survivor Benefit Plan (SBP) annuity had been terminated 
effective May 1, 1995.  The DFAS requested to be notified if 
DIC benefits were to continue in order to offset her SBP 
annuity by the amount of DIC payments.

In May 1997 the RO notified the appellant of a proposal to 
stop benefit payments as a result of information indicating 
she had remarried on May 5, 1995.

In an August 1997 notice of disagreement, the appellant's 
representative argued that the appellant had properly 
notified VA of her remarriage in October 1995 and that any 
overpayment created after that date was due to VA 
administrative error.  

At a personal hearing, the appellant testified that while she 
had been receiving SBP payments she also received DIC 
payments.  Transcript, p. 3 (June 1998).  She stated that she 
notified VA she had remarried, but was not informed that any 
additional action was required.  Tr., pp. 3-4.  She stated 
that DFAS had withheld all but $5,797.11 of $18,176 she 
stated was owed to her as survival benefits.  Tr., p. 9.  

The appellant's representative argued that the problem 
resulted because of VA's lack of action and lack of 
communication concerning SBP payments.  Tr., p. 22.  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board also notes that matters as to the propriety of the 
SBP annuity offset by the DFAS involve actions by the 
Department of Defense and are, therefore, not within VA 
jurisdiction.  See 38 C.F.R. § 20.101 (1998).

In this case, the Board notes that in order to determine that 
the overpayment was improperly created and not a valid debt, 
it must be established that the action of VA was the sole 
reason for the overpayment.  Review of the evidentiary record 
in this case indicates that the overpayment of DIC benefits 
resulted when VA failed to act upon a proposal to stop 
benefit payments.  

The Board finds, however, that the record also reflects that 
the appellant had been previously informed that she would not 
be entitled to DIC benefits if she remarried, and that, in 
accordance with her obligation to notify VA, in October 1995 
she reported a change in her marital status.  The record 
shows the appellant continued to accept DIC benefit payments 
after she reported her remarriage.  



The Board finds that the appellant knew or reasonably should 
have known that DIC payments should have terminated after her 
remarriage and that her omission in not informing VA of their 
error contributed to the creation of the overpayment.  
Therefore, the Board must conclude that overpayment in the 
amount of $27,030 did not result solely because of VA 
administrative error.  


ORDER

The DIC overpayment created in the amount of $27,030 is 
valid.  To this extent the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


As a timely notice of disagreement has been submitted as to 
the issue of entitlement to waiver of overpayment in the 
amount of $27,030, this matter must be remanded for 
appropriate action.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1998);  see also Godfrey v. Brown, 7 Vet. App. 398 (1995);  
Archbold v. Brown, 9 Vet. App. 124 (1996). 

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The RO should issue a Statement of 
the Case as to the issue of entitlement 
to waiver of overpayment in the amount of 
$27,030, and allow the appellant and her 
service representative the requisite 
period of time for a response.

2.  If the appellant submits 
correspondence, within the requisite time 
period which is sufficient to perfect an 
appeal as to this issue, the RO should 
undertake any additional development 
deemed essential followed by a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 